DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II, claims 8-11, drawn to a skin stapler in the reply filed on 03/14/2022 is acknowledged.
Claims 1-7 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 11/07/2013. It is noted, however, that applicant has not filed a certified copy of the KR10-2013-0134840 application as required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first pressure transmission mechanism in claims 8 and 10; a second pressure transmission mechanism in claims 8 and 11; a first pressing part in claim 10; and a second pressing part in claim 11.
A first pressure transmission mechanism invokes 112(f) because mechanism is a generic placeholder that has no specific structural meaning, modified by the functional language “pressure transmission” and not limited by any further structure. The interpretation of “a first pressure transmission mechanism” is unclear as found in the specification and the drawings. It is simply shown in Figs. 9 and 10A as blocks with no specific structure shown and is only defined as having a first pressing part at the distal end thereof (see [0024] and [0072] of applicant’s specification). See 112(b) rejection below. For the purpose of prior art examination, “a first pressure transmission mechanism” will be interpreted as a device capable of placing pressure on another structure. 
A second pressure transmission mechanism invokes 112(f) because mechanism is a generic placeholder that has no specific structural meaning, modified by the functional language “pressure transmission” and not limited by any further structure. The interpretation of “a second pressure transmission mechanism” is unclear as found in the specification and the drawings. It is simply shown in Figs. 9 and 10A as blocks with no specific structure shown and is only defined as having a first pressing part at the distal end thereof (see [0025] and [0073] of applicant’s specification). See 112(b) rejection below. For the purpose of prior art examination, “a second pressure transmission mechanism” will be interpreted as a device capable of placing pressure on another structure. 
A first pressing part invokes 112(f) because part is a generic placeholder that has no specific structural meaning, modified by the functional language “pressing” and not limited by any further structure. For the purpose of prior art examination, “a first pressing part” will be interpreted as a “U-shaped structure in which its inlet is opened” (see [0072] of application’s specification). 
A second pressing part invokes 112(f) because part is a generic placeholder that has no specific structural meaning, modified by the functional language “pressing” and not limited by any further structure. For the purpose of prior art examination, “a second pressing part” will be interpreted as a “U-shaped structure in which its inlet is opened” (see [0073] of application’s specification). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim limitations “a first pressure transmission mechanism” and “a second pressure transmission mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These elements are simply shown in Figs. 9 and 10A as blocks with no specific structure shown and they are only defined as having a first pressing part or second pressing part, respectively, at the distal end thereof (see [0024]-[0025] and [0072]-[0073] of applicant’s specification). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al (US 20140148789 A1), herein referenced to as “Le” in view of Larson (US 8579179 B2), herein referenced to as “Larson”. 
In regards to claim 8, Le discloses: A skin stapler 50 (see Figs. 11-17, [0042]), comprising: a housing 54 (see Figs. 11-17, [0042]); an elastic member 81 (see Figs. 11-17, [0043]); 5an actuator lever 52 and 56 (see Figs. 11-17, [0042]) configured to be a structure that a part 52 of the actuator lever is exposed to an outside of the housing 54 (52 is on the outside of the housing 54) and the other part 56 of the actuator lever is present inside the housing 54 (see Figs. 11-17, 56 is within the housing), and to be supported and pushed out of the housing by the elastic member 81 (the spring keeps the end effector biased to be open, therefore when no force is applied on the actuator, it will return to its natural biased state, i.e., pushed outwards of the housing, [0043]) while being caught by the housing 54 so as not to escape to the outside of the housing 54 (a pin connected to 56 prevents 56 from exiting the housing 54, see Figs. 11, 15, and 17);  10a body tightening unit (see annotated Fig. 12A below, as defined further within the claim, the body tightening unit comprises the first hand gripping structure, which as shown, it does) disposed outside the housing 54 (this body tightening unit is not within the housing, therefore it is outside the housing) and configured to include a first gripping hand structure (see annotated Fig. 12A below), outer surfaces the outer surface of 16 of an openable cylindrical body unit 16 (see Figs. 12A-12B, [0035], a sleeve to be placed over a catheter 10) of a medical tube fixing device 22 (see Figs. 12A-12B, [0043]); a fixing pin tightening unit 60 and 62 (see Figs. 11-17, [0043]) disposed outside the housing 54 and configured to include a 15second gripping hand structure 64 and 66 (see Figs. 11-17, [0042]) which is able to be pivotally closed (see Fig. 17, [0044, 64 and 66 clamp onto a staple) around a second axis the second axis defined by 64 and 66 so as to enclose and apply a second force to at least a pair of fixing pins 61 and 63 (see Figs. 11-17, [0044]) of the medical tube fixing device 22 so that distal ends of the pair of fixing pins 61 and 63 come close to each other (see Fig. 18D, the staples that are deployed); a first pressure transmission mechanism 80 (see Figs. 11-17, [0044], meets the 112(f) definition of a structure that can place a pressure on another structure) built in the housing 54 (80 is within 54 by being between within the confines of the sides of 54, see Fig. 12A in particular); and a second pressure transmission mechanism 82 (see Figs. 11-17, [0044], meets the 112(f) definition of a structure that can place a pressure on another structure) built in the housing 54 (82 is within 54 by being between within the confines of the sides of 54) and configured to receive a second pressure arrows 68 and 70 (see Fig. 16, [0044]) from the actuator lever 52 and 56 and to convert the second pressure arrows 68 and 70 into32Atty. Ref. No.: 21CEN-103AUSClient Ref. No.: YWY4013PC/US/CIP the second force the force to push the anvil members (see [0044]) to pinch the fixing pin tightening unit 60 and 62 and transmit the second force the force to push the anvil members (see [0044]) to the fixing pin tightening unit 60 and 62. Le does not explicitly disclose: the elastic member being inside the housing; the first gripping member which is able to be pivotally closed around a first axis so as to enclose and apply a first force to the outer surfaces of the openable cylindrical body unit; the medical tube fixing device to be pinched and closed; and the first pressure transmission mechanism configured to receive a first pressure from the actuator lever and to convert the first pressure into the first force to 20pinch the body tightening unit and transmit the first force to the body tightening unit.

    PNG
    media_image1.png
    583
    658
    media_image1.png
    Greyscale

However, Larson in a similar field of invention teaches a stapling device (see Figs. 1-26) with a housing 12 (see Figs. 1-26), an elastic member 25 (see Figs. 1-26), an actuator lever 14, a first pressure transmission mechanism 23 (see Figs. 1-26, meets the 112(f) interpretation of a structure that can place a pressure on another structure, here 23 puts pressure on 24), a body tightening unit 21 and 22 (see Figs 1-26), and a first gripping member 15 and 16 (see Figs. 1-26). Larson further teaches: the elastic member 25 being inside the housing 12, the first gripping member 15 and 16 which is able to be pivotally closed around a first axis (see Figs. 8-12, the gripping member pivoting to close around an axis, see col. 4, ll 29-36); and the first pressure transmission mechanism 23 configured to receive a first pressure (see col. 4, ll 29-36, a pressure from depressing the actuator lever) from the actuator lever 14 and to convert the first pressure into the first force (a pressure is a force that pivots the gripping members) to 20pinch the body tightening unit 21 and 22 and transmit the first force to the body tightening unit 24 (the of 23 off of 22 causing 21 to pivot and therefore causes a pivoting to close 15 and 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Le to incorporate the teachings of Larson and have a skin stapler with the elastic member being inside the housing and wherein the first gripping member is able to pivot closed around a first axis and a first pressure transmission mechanism configured to receive a first pressure from the actuator lever to pinch the body tightening unit. Motivation for such can be found in Larson as the spring biases the trigger to return a relaxed beginning position after use (see col. 4, ll 37-42) and provide stages of actuation to allow the user to control exactly when they wish to implant the staples (see col. 5, ll 12-21) and control both the pinching of the body tightening unit and implantation of the staples with only one hand and one actuator (see col. 5, ll 12-21). 
The language, "so as to enclose and apply a first force to the outer surfaces of the openable cylindrical body unit; the medical tube fixing device to be pinched and closed," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Le and Larson meets the structural limitations of the claim, and the pivoting of the first gripping member allows a force to be placed onto the outer surfaces of the openable cylindrical body unit in order to bend to be pinched and then further closed. 
In regards to claim 9, the combination of Le and Larson teaches: the skin stapler of claim 8, see 103 rejection above. Le further discloses: wherein the skin stapler 50 is intended to be 5used in a manner that, when the body unit 16 and the pair of fixing pins 61 and 63 are respectively loaded on the body tightening unit (see annotated Fig. 12A below claim 8, wherein 16 is loaded into the first gripping hand structure) and the fixing pin tightening unit 60 and 62 (see Fig. 12B, the pins 61 and 63 are fed down to positioned to be stapled by 64 and 66), a force applied by a user to the actuator lever of the skin stapler is transferred to the body tightening unit and the fixing pin tightening unit to pinch the body unit and the pair of fixing pins for a purpose of coupling the medical tube fixing device 22 with a medical tube 10 (see [0035], 22 has 16 which couples with 10) and fixing the medical tube 10fixing device 22 to skin (see [0036], 22 with 10 is stapled to the skin of a patient). 
The language, "a force applied by a user to the actuator lever of the skin stapler is transferred to the body tightening unit and the fixing pin tightening unit to pinch the body unit and the pair of fixing pins," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Le and Larson meets the structural limitations of the claim, and the lever actuator is actuated causing the pivoting of the first gripping members which therefore would transfer force to the body tightening unit to pinch the cylindrical body unit closed and the actuation would cause the pair of fixing pins to be stapled into the skin. 
	In regards to claim 10, the combination of Le and Larson teaches: the skin stapler of claim 8, see 103 rejection above. Larson further teaches: the first pressure transmission mechanism 23 comprises a first pressing part 24 (see Figs. 1-13, col. 4, ll 29-36) provided at a distal end the distal end of 23 (as being a distal surface of 23) thereof and configured to press the body tightening unit 21 and 22 to be pinched (pinches 21 and 22 to pivot 15) while being advanced by the first pressure (the lever actuator 14 being depressed creates a first pressure to press the body tightening unit).
	In regards to claim 11, the combination of Le and Larson teaches: the skin stapler of claim 8, see 103 rejection above. Le further discloses: wherein the second pressure transmission mechanism 82 comprises a second pressing part 59 (see Fig. 12B, [0042]) provided at a distal end 59 is at a distal end of 82 thereof and configured to press the fixing pin tightening unit 60 and 62 to be pinched while being advanced by the second pressure (see [0042], 59 presses the pins down and also the distal movement of it causes 60 and 62 and to pivot and pinch inwards, see Fig. 12B and 16-17, arrow 70 shows the movement to cause the pinching of 60 and 62). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771